DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on 9/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 1, line 2, “at least one hair anchor tube(s)” should be –at least one hair anchor tube--.
              In claim 4, lines 4 and 5, “at least one hair anchor tube(s)” should be –at least one hair anchor tube--.
              In claim 6, line 3, “the hair anchor tubes” should be –the at least one hair anchor tube--.
              In claim 7, line 3, “and a bead handle” should be –with a bead handle--.
              In claim 8, line 2, “the hair fixing device” should be –the at least one hair fixing device--.
              In claim 9, line 2, “at least one hair weft(s)” should be –at least one hair weft--.
              In claim 9, line 2, “the hair weft” should be –the at least one hair weft--.
              In claim 9, line 7, “at least one hair anchor tube(s)” should be –at least one hair anchor tube--.
              In claim 9, line 13, “at least one hair anchor tube(s)” should be –at least one hair anchor tube--.

               In claim 9, line 15, “and a bead handle” should be –with a bead handle--.
               In claim 9, line 17, “the hair weft” should be –the at least one hair weft--.
               In claim 10, line 1, “the hair weft” should be –the at least one hair weft--.
               In claim 11, line 1, “the hair weft” should be –the at least one hair weft--.
               In claim 13, lines 1 and 2, “the gap between the end of the lock hook and the irreversible hook” has no prior antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4,5,7,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al 20040231689.
              With regard to claim 1, Kobayashi et al disclose a hair extension anchor fastening device comprising at least one hair anchor tube (fig. 15) comprising a tube wall 2, a top opening (the top opening of the tube), a bottom opening (the bottom opening of the tube), the tube wall 2 comprises first and second holes 7A,7B which are located at a predetermined distance from the top opening.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First and second openings)]                                                 
    PNG
    media_image1.png
    602
    504
    media_image1.png
    Greyscale

                 With regard to claim 4, note the wire 6 that passes through the first and second holes, such that the tube can slide along the wire.
                  With regard to claim 5, note that the wire 6 may be made of metal or plastic.  See paragraph 59.
                  With regard to claim 7, note that Kobayashi et al also discloses at least one hair fixing device 1 (fig. 6) comprising a bead thread 3 forming a loop 10, and a bead handle 9 that passes through the anchor tube. 

[AltContent: arrow][AltContent: arrow]                      
    PNG
    media_image2.png
    574
    480
    media_image2.png
    Greyscale
[AltContent: textbox (Bead handle)][AltContent: arrow][AltContent: textbox (Bead thread 
forming a loop)]                                     


                 With regard to claim 8, note that the loop extends out of the top opening of the tube 2, and the handle 9 is positioned below the bottom opening of the tube.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koblitz et al.
                
    PNG
    media_image3.png
    308
    235
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    251
    353
    media_image4.png
    Greyscale

With regard to claim 1, Koblitz et al disclose a fastening device that could be used to anchor a hair extension, comprising at least one anchor tube 10A comprising a tube wall 8, a top opening, a bottom opening, and first 14 and second holes 18 that are opposite to each other and located a predetermined distance from the top opening.
With regard to claim 3, note that the tube may be made of a malleable metal.  See col. 16, lines 30-38, where it is disclosed that the tube may be made of a stamped metal, which is malleable by virtue of being stamped and formed into the tube shape.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al 20040231689.
              With regard to claim 2, although Kobayashi et al do not disclose the first and second holes 7A/7B to be one third of the tube wall’s height, it appears that the openings as depicted in the annotated figure above are fairly close to one third height of the tube wall height.
               It would have been obvious to one skilled in the art to form the first and second holes 7A/7B of Kobayashi et al at one third of the height of the tube wall, depending upon the amount of tension desired when tightening the tube.
  
               With regard to claim 6, Kobayashi et al disclose a stopper at one end of the wire, but do not disclose a stopper at both ends of the wire.

[AltContent: arrow][AltContent: textbox (stopper)]                                                
    PNG
    media_image1.png
    602
    504
    media_image1.png
    Greyscale


                 It would have been obvious to one skilled in the art to include a stopper at both ends of the wire of Kobayashi et al, if one wished to prevent the tube from falling off of the wire.




Allowable Subject Matter
Claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772